Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ryan et al (US Pub. No. 2015/0147067) teaches a visible light positioning receiver arrangement for obtaining spatial position information of the receiver arrangement from a plurality of luminaires, at least one of the luminaires including at least one associated modulated light source for transmitting a light signal providing positional information of one or more reference points associated with that luminaire (see paragraph [0087]); “…a mobile device 100 receives light 102, 104, 106 from three light sources 108, 110, 112. Each light source 108, 110, 112 can be any lighting source used for general-purpose illumination, spot illumination, or backlighting that is capable of transmitting information by means of visible light communication (VLC).”), said receiver arrangement including: 
an imaging receiver for decoding an associated said reference point(s) (see paragraph [0084]; “…light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable by the human eye yet detectable by a camera-equipped mobile device as modulation artifact in images acquired by the camera”); and 

Bitra et al (US Pub. No. 2018/0219623) teaches receiver for associated said reference point(s) (see paragraph [0030]: “basing position of the device on the identifiers decoded from one or more light sources,…”); and,
imaging receiver for estimating an angle of arrival (AOA) of light from each said modulated light source (see paragraph [0030]; “…basing the positioning of the device 10 on the identifiers decoded from one or more light sources, the device 10 can obtain more precise positioning by determining the angle of arrival (AOA) of the light 22 and the light 23 from the light source 12 and the light source 13, respectively. The AOA may be determined using, for example, the shape of a group of pixels corresponding to each of the light sources on the image sensor of the device 10. For example, in FIG. 1, the light 22 incident on the image sensor of the device 10 will appear, from the perspective of the device 10, to have a different shape than the light 23 because the light 22 arrives at the device 10 with a larger angle of incidence than the light 23 which is from the light source 13, which is directly above the device 10. After determining the AOA for each of the light sources, the position of the device 10 within the VLC environment 1 can be more precisely determined than would be possible without the AOA information”).

imaging receiver for capturing an image of the luminaires and associated said reference point(s); and
a non-imaging receiver for estimating an angle of arrival (AOA) of light from each said modulated light source, and for decoding the reference point positional information therefrom;
wherein said AOA information and reference point positional information from the non-imaging receiver is matched to the image captured by the imaging receiver to obtain said spatial position information.


Regarding claim 11, Ryan et al (US Pub. No. 2015/0147067) teaches a visible light positioning receiver arrangement method for obtaining spatial position information of the receiver arrangement from a plurality of luminaires, at least one of the luminaires including at least one associated modulated light source for transmitting a light signal providing positional information of one or more reference points associated with that luminaire (see paragraph [0087]); “…a mobile device 100 receives light 102, 104, 106 from three light sources 108, 110, 112. Each light source 108, 110, 112 can be any lighting source used for general-purpose illumination, spot illumination, or backlighting that is capable of transmitting information by means of visible light communication (VLC).”), said receiver arrangement including: 
an imaging receiver for decoding an associated said reference point(s) (see paragraph [0084]; “…light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable 
a non-imaging receiver for estimating an angle of arrival (AOA) (see paragraph [0191]; “Various embodiments of the present invention incorporate RF devices … that intrinsically determine Angle of Arrival (AOA) information for received RF signals”; see also paragraph [196]; “…a mobile device measures AOA of packets broadcast by two or more RF nodes in a VLC+RF mesh and receives distinctive ID information from those nodes. Physical node locations derived from the ID information, combined with the AOA measurements, enable the mobile device to mathematically estimate its own location.”). 
Bitra et al (US Pub. No. 2018/0219623) teaches an imaging receiver for capturing an image of the luminaires and associated said reference point(s) (see paragraph [0029]: “Information in the light 22-24 may be used by the device 10 for one or more of a variety of purposes, e.g., for determining the position of the device 10. The mobile device 10 may use the identifiers, in connection with mapping data that indicates the location of each identifier within the VLC environment 1, to determine the location of the device 10. The mapping data can include locations of the light sources 12-14 so that the mobile device 10 can use the identifiers, measured ranges and/or angles to the light sources 12-14 and the locations of the light sources 12-14 to determine the location of the device 10”); and,
imaging receiver for estimating an angle of arrival (AOA) of light from each said modulated light source (see paragraph [0030]; “…basing the positioning of the device 10 on the identifiers decoded from one or more light sources, the device 10 can obtain more precise positioning by determining the angle of arrival (AOA) of the light 22 and the light 23 from the light source 12 and the light source 13, respectively. The AOA may be determined using, for example, the shape of a group of pixels corresponding to each of the light sources on the image sensor of the device 10. For example, in FIG. 1, the light 22 incident on the image sensor of the device 10 will appear, from the perspective of the device 10, to have a different shape than the light 23 because the light 22 arrives at the device 10 with a larger angle of incidence than the light 23 which is from the light source 13, which is directly above the device 10. After determining the AOA for each of the light sources, the position of the device 10 within the VLC environment 1 can be more precisely determined than would be possible without the AOA information”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a) obtaining an image of multiple luminaires and associated said reference points using an imaging receiver of the receiver arrangement; and
b) estimating angle of arrival (AOA) information from each said modulated light source using a non-imaging receiver of the receiver arrangement; 
c) further using the non-imaging receiver to receive said reference point positional information transmitted from each said modulated light source; and 
d) matching said AOA information and reference point position information from the non-imaging receiver with the image captured by the imaging receiver to thereby obtain said spatial position information.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong et al (US Pub. No. 2017/0363462) is cited to show multi-directional optical receiver.
Kadambala et al (US Pub. No. 2018/0309928) is cited to show dynamic sensor mode optimization for visible light communication.
Verbrugh (US Pub. No. 2019/0280769) is cited to show lamp with coded functionality.
Engelen et al (US Pub. No. 2020/0382212) is cited to show devices and methods for the transmission and reception of coded light.
Luo et al (US Pub. No. 2020/0336207) is cited to show camera communication method and apparatus.
Gummadi et al (US Pub. No. 2018/0287700) is cited to show positioning using light capturing sensors.
Deixler et al (US Pub. No. 2019/0132055) is cited to show emitting coded light from a multi-lamp luminaire.
Yang et al (US Pub. No. 2021/0180955) is cited to show positioning based on illumination sources.
Haartsen et al (US Pub. No. 2009/0284366) is cited to show system and method for determining position information via modulated light.
Nyarko et al (US Pub. No. 2017/0237487) is cited to show system and method for lighting and building occupant tracking.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DALZID E. SINGH/
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637